Citation Nr: 0843511	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as migraine headaches.

2.  Evaluation of left knee disability with osteophyte 
formation, currently rated noncompensable.

3.  Evaluation of left ankle deformity, currently rated 
noncompensable.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to September 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

Although the veteran had expressed disagreement with other 
previously raised claims, he sought only to perfect appeals 
of the above-referenced issues in October 2007.  Therefore, 
these are the only issues on appeal here.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
minimal arthritis and complaints of pain on motion.  He lacks 
five degrees of full flexion.

2. The veteran's left ankle disability is manifested by x-ray 
evidence of deformity and no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for left knee 
disability with osteophyte formation are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5010-5260 (2008).

2.  Left ankle deformity is noncompensably disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5299-5271 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in May 2007 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in September 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against a claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, as shown below, the disabilities have 
not significantly changed and uniform evaluations are 
warranted.


Left Knee

The veteran's left knee disability with osteophyte formation 
is evaluated as noncompensable.  In order to warrant a 
compensable evaluation, the veteran's left knee must 
demonstrate periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59 (2008).  In the alternative, the 
veteran's left knee must approximate the functional 
equivalent of flexion limited to 45 degrees or extension 
limited to 10 degrees.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In October 2006, the veteran underwent VA examination.  He 
complained of soreness from the left knee down to the ankle, 
which was usually worse in the morning and aggravated due to 
the cold.  It eventually subsided during the day.  He used 
over-the-counter pain medication.  Walking aggravated his 
knee and, during flare-ups, he limited his walking due to 
mild to moderate pain.  He denied using a knee brace.  He 
could probably walk up to one mile and stand for up to thirty 
minutes with pain.  The veteran complained of occasional 
swelling and locking but denied redness, giving way, 
subluxation, or dislocation.  He lost no days from 
incapacitation.  On examination, the veteran had no obvious 
deformity of the knee.  There was no obvious laxity, 
swelling, or effusion.  The veteran stated that he had spasms 
of the left lower extremity.  As such, he declined to do 
range of motion tests.  X-rays revealed no significant 
abnormality.  The diagnosis was left knee arthralgia without 
evidence of arthritis.  The examiner estimated that the 
veteran would have no additional limitation of motion of his 
left knee during flare-up.  The veteran would have no 
additional functional limitation of the knee during 
repetitive use from pain, fatigue, weakness, or lack of 
endurance.

In December 2007, the veteran underwent VA examination.  The 
veteran reported that he was previously shown to have 
osteophyte formation of the left knee in July 2004 and June 
2005.  However, recent x-rays revealed no significant 
abnormality.  He complained of worsening in his left knee.  
He had flares of sharp, very severe pain in the medical and 
anterior aspect of the left knee.  This was alleviated by 
rest and medication.  He reported swelling but denied warmth 
or redness.  There was no fatigability, lack of endurance, 
giving way, or locking.  The veteran denied limitation 
regarding his current job.  He was on sick call for three 
days due to his left knee and ankle, but this was not 
physician sanctioned.  He had no hospitalizations or 
emergency room visits in the past twelve months.

On examination, there was no swelling, erythema, or 
tenderness.  Flexion was to 135 degrees with no pain 
elicited.  With three repetitive flexions, there was no 
limitation noted.  Extension was to 0 degrees.  The examiner 
indicated there was no additional limitation of motion during 
acute flares.  He also indicated that there was no functional 
impairment during acute flares.  The left knee was stable.  
X-rays of October 2006 showed no significant abnormality.  An 
x-ray of June 2005 showed a small superior patellar 
enthesophyte, and an x-ray dated in July 2004 showed minimal 
osteophytes formation of the patella with preservation of the 
intra-articular spaces.  The diagnosis was minimal left knee 
patellar arthritis.

Based on this evidence, the Board finds that a 10 percent 
evaluation should be assigned to the veteran's left knee 
disability.  He has complained of pain on motion, 
particularly when walking, and he has been assessed as having 
minimal arthritis of the left knee, based on three previous 
x-ray reports.  Objectively, flexion is not full.  As such, 
his left knee demonstrates periarticular pathology productive 
of painful motion.  A ten percent evaluation is assigned.  
38 C.F.R. § 4.59.

In order to warrant an increase to a 20 percent evaluation, 
the veteran's left knee disability must approximate the 
functional equivalent of flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  All of the 
evidence of record shows the functional equivalent of the 
veteran's flexion exceeded that which would warrant a 20 
percent evaluation.  Both VA examiners opined that flare-ups 
would cause no functional impairment or loss of range of 
motion.

In order to warrant a compensable evaluation, the extension 
of the veteran's knee must be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  There is no 
proof, lay or medical, of the functional equivalent of 
limitation of extension limited to 10 degrees.  Therefore, 
evaluation under this Diagnostic Code is not warranted.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion and limitation of extension of the same 
knee joint).

The veteran's knee is shown to be stable, and no other 
disorders of the left knee have been shown.  We conclude that 
the veteran does not have any subluxation or instability; 
accordingly, a separate evaluation is not warranted.  See 
VAOPGCPREC 23-97 (separate disability ratings are possible 
for arthritis with limitation of motion instability of a 
knee).  Therefore, evaluation under any other Diagnostic Code 
is not warranted.

As such, a 10 percent rating for the veteran's left knee 
disability is granted.


Left Ankle

The veteran's left ankle deformity is evaluated as 
noncompensable.  In order to warrant a compensable 
evaluation, the veteran's left ankle must demonstrate 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (2008).  In the alternative, the veteran's 
left ankle must approximate the functional equivalent of 
moderate limited motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In October 2006, the veteran underwent VA examination.  He 
injured his ankle in service.  He used over-the-counter 
medication daily for stiffness.  He did not relate any pain.  
He stated that he was limited in motion due to stiffness, 
which was especially aggravated during cold weather and in 
the morning.  He denied flare-ups.  The veteran could walk up 
to a mile.  Standing aggravated his ankle, causing discomfort 
and a heavy feeling around his ankle.  He denied the use of a 
brace.  It had no impact on his job.  He denied locking, 
giving way, redness, swelling, subluxation, or dislocation.

On examination, the veteran had no obvious deformity, laxity, 
swelling, or effusion of the ankle.  The veteran did not 
perform range of motion of his ankle due to spasms.  X-rays 
revealed no significant abnormality.  The diagnosis was left 
ankle deformity not found.  The examiner noted that x-rays 
revealed no apparent arthritic changes.  He had no additional 
limitation of motion or functional impairment during flare-
ups or repetition.

In December 2007, the veteran underwent VA examination.  
Review of x-rays prior to the last VA examination revealed an 
irregularity of the distal tibia and fibula, which suggested 
evidence of an old injury.  However, the most recent x-rays 
of the ankle showed no significant abnormality.  He 
complained of a constant ache, which was moderate to severe 
in intensity.  He had episodes of flares of sharp, very 
severe pain on a daily basis.  The veteran reported swelling 
with warmth but denied redness.  There was no fatigability, 
lack of endurance, giving way, or locking.  The veteran 
denied using a brace.  He had no hospitalizations or 
emergency room visits for his ankle in the past year.  He was 
on sick call for three days for pain in the left knee and 
ankle in the past year.  This was not physician sanctioned.

On examination, there was no swelling, erythema, or 
tenderness.  Dorsiflexion was from 0 to 20 degrees with no 
pain.  With three repetitions, there was no limitation noted.  
Plantar flexion was from 0 to 55 degrees with no pain.  With 
three repetitions, there was no limitation noted.  There was 
no evidence of laxity with eversion and inversion.  The 
examiner estimated that during flare-ups, there would be no 
decrease in range of motion or increased functional 
impairment.  A July 2004 x-ray showed a slight deformity of 
the knee to distal third of the fibula, suggesting sequelae 
of trauma.  A June 2005 x-ray showed no change.  An October 
2006 x-ray was normal.  The diagnosis was left ankle 
deformity with no current functional impairment.

Based on this evidence, the Board finds that a noncompensable 
evaluation should be assigned to the veteran's left ankle 
disability.  He has complained of pain on motion, and he has 
been assessed as having a deformity of the left ankle, based 
on previous x-ray reports.  However, attempts to reproduce 
his complaints have not been successful and are not 
objectively confirmed.  See 38 C.F.R. § 4.40 (2008).  Here, 
despite the veteran's report, examination disclosed full 
motion in dorsiflexion and plantar flexion with no pain or 
other limitation established.  In fact, the examiner repeated 
the motions and determined that there was no functional 
impairment.  Although the veteran is competent to report pain 
and impairment, the observation of a skilled professional is 
far more probative as to the degree of disability.  The Board 
has considered Diagnostic Codes 5270, 5271, and 5262.  
However, we conclude that despite the x-ray finding, there is 
no functional impairment.

The veteran's ankle is shown to be stable, and the evidence 
demonstrates he has no ankylosis or malunion of the os calcis 
or astragalus.  Therefore, evaluation under any other 
Diagnostic Code is not warranted.

As such, the evidence preponderates against the veteran's 
claim, and a compensable evaluation must be denied.


Extraschedular Consideration

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the veteran denied any hospitalizations or emergency room 
visits related to his left knee or ankle.  In addition, while 
the veteran indicates he lost three days of work due to pain 
in his ankle and knee, this level of impact on employment is 
contemplated by the evaluations assigned to his disabilities.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for left knee disability with 
osteophyte formation is granted, subject to the laws and 
regulations governing the payment of VA benefits.

A compensable evaluation for left ankle deformity is denied.


REMAND

The veteran's claim of entitlement to service connection for 
headaches must be remanded.  The evidence shows the veteran 
has complained of headaches.  However, an etiology of the 
headaches has not been noted.  The veteran's separation 
document (DD Form 214) shows he had service in Southwest Asia 
from January 1991 to May 1991.  As such, a remand is 
necessary for the RO to adjudicate the veteran's claim as an 
undiagnosed illness due to such service.

Accordingly, the case is REMANDED for the following action:

Adjudicate the veteran's claim of 
entitlement to service connection for 
headaches, as due to an undiagnosed 
illness as a result of service in the 
Southwest Asia theater during the Persian 
Gulf War.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


